           Case 8:19-cv-02011-GJH Document 13 Filed 04/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


VINCENT CARTER,                                   *

       Plaintiff,                                 *
v.                                                            Case No.: GJH-19-2011
                                                  *
LOWES HOME IMPROVEMENT, LLC,
                                                  *
       Defendant.
                                                  *
*      *       *       *       *      *       *       *       *      *       *       *        *

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Vincent Carter brought this civil action against Defendant Lowes Home

Improvement, LLC in the Circuit Court for Prince George’s County, Maryland for injuries he

suffered while shopping in a Lowes store. ECF No. 2. Defendant subsequently removed the case

to this Court. ECF No. 1. Pending before the Court is Plaintiff’s Motion to Appoint Counsel.

ECF No. 12. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following

reasons, Petitioner’s Motion to Appoint Counsel is denied.

I.     BACKGROUND

       On November 21, 2016, while shopping in a Lowes store in Clifton, Maryland, Plaintiff

allegedly suffered severe injuries when a stack of shelving fell from a pallet and struck his right

arm and right foot. ECF No. 2 ¶¶ 3, 4. Plaintiff later retained William C. McCaskill as his

attorney, and on April 1, 2019, Mr. McCaskill filed a Complaint on behalf of Plaintiff in the

Circuit Court for Prince George’s County, Maryland, alleging a personal injury claim against

Defendant. ECF No. 2; ECF No. 12.




                                                  1
          Case 8:19-cv-02011-GJH Document 13 Filed 04/21/20 Page 2 of 3



       Defendant subsequently removed the case to this Court on July 9, 2019. ECF No. 1. After

Plaintiff was notified of the removal, he contacted Mr. McCaskill. ECF No. 12. Mr. McCaskill,

who is not admitted to practice in the District of Maryland, asked Plaintiff “to give him and his

team more time to come up with a plan.” Id. That “plan never materialized,” and so Mr.

McCaskill informed Plaintiff that he needed to obtain a new attorney. Id. Since then, Plaintiff

states that he has “aggressively attempted to find a new attorney,” but the attorneys he has

contacted have declined to take his case “because the statute of limitations expires in two months

and they say they would not have time to complete their investigation” or “because they feel less

confident in a favorable jury verdict in federal court.” Id.

       As a result, on September 23, 2019, Plaintiff filed a Motion to Appoint Counsel, asking

that the Court appoint an attorney for him because is not confident in his ability to successfully

represent himself against Defendant. Id. Defendant has not filed a response to the Motion.

II.    DISCUSSION

       Pursuant to 28 U.S.C. § 1915, “[t]he court may request an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). This power, however, is discretionary,

and it should be exercised only in “exceptional cases.” See Cook v. Bounds, 518 F.2d 779, 780

(4th Cir. 1975). The question of whether such circumstances exist in a particular case hinges on

the characteristics of the claim and the litigant. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th

Cir. 1984) (internal citations omitted), abrogated on other grounds by Mallard v. U.S. Dist.

Court for the S. Dist. of Iowa, 490 U.S. 296 (1989). Where a colorable claim exists but the

litigant has no capacity to bring it, counsel should be appointed. Id.; see also Berry v. Gutierrez,

587 F. Supp. 2d 717, 723 (E.D. Va. 2008).




                                                  2
          Case 8:19-cv-02011-GJH Document 13 Filed 04/21/20 Page 3 of 3



        This is the not the rare, “exceptional case[]” in which a plaintiff is entitled to appointment

of counsel under 28 U.S.C. § 1915(e)(1). As an initial matter, Plaintiff has not demonstrated that

he is “unable to afford counsel.” See 28 U.S.C. § 1915(e)(1). In fact, he had previously retained

counsel while his case was pending in state court and he attempted to retain new counsel after

the case was removed. See ECF No. 12. His inability to obtain counsel was not the result of

indigence, but rather the potential attorneys’ concerns about their ability to complete a factual

investigation or win the case on its merits. See id. These are not circumstances under which

appointment of counsel is proper. Moreover, although the Court certainly appreciates the

difficulties associated with prosecuting a case as a pro se litigant, it is not clear that Plaintiff has

“no capacity” to bring this case himself. He has demonstrated that he understands how to

navigate the federal court system, search for an attorney licensed to practice in federal court, and

file motions supported by clear arguments, and so the Court finds that he is capable of

representing himself. Thus, his Motion to Appoint Counsel is denied.

III.    CONCLUSION

        For the foregoing reasons, it is ordered by the United States District Court for the District

of Maryland that Plaintiff’s Motion to Appoint Counsel, ECF No. 12, is DENIED. The Court

will prepare a separate scheduling order to guide discovery in this case.


Date: April    21 , 2020                                        _/s/_________________________
                                                                GEORGE J. HAZEL
                                                                United States District Judge




                                                    3
